IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 36 EAL 2016
                                           :
                     Petitioner            : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
              v.                           :
                                           :
                                           :
ROBERT UPSHAW,                             :
                                           :
                     Respondent            :


                                      ORDER



PER CURIAM

       AND NOW, this 21st day of September, 2016, the Petition for Allowance of

Appeal is DENIED.

       Justice Donohue and Justice Mundy did not participate in the consideration or

decision of this matter.